      Case 4:18-cv-02488 Document 33 Filed in TXSD on 02/06/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 MALIBU MEDIA, LLC,
                                                      Civil Action No.
                Plaintiff,                            4:18!cv!02488

         v.                                           Hon. Lynn N. Hughes
                                                      United States District Judge
 Subscriber 89133, et al.,

                Defendant.


PAUL S. BEIK (Tx. Bar No. 24054444)                    ERIC C. GRIMM (Tx. Bar No. 00787596)
S.D. Tex. ID No. 642213                                S.D. Tex. ID No. 33793
BEIK LAW FIRM, PLLC                                    ERIC C. GRIMM, PLLC
Attorneys for the Plaintiff                            Attorneys for Subscriber 89133
8100 Washington Ave., Suite 1000                       3919 Essex Ln. Unit 210
Houston, TX 77007                                      Houston, TX 77027
Tel: 713-869-6975                                      Tel: (734) 717-4900
Fax: 713-868-2262                                      Fax: (888) 502-1291
E-mail: paul@beiklaw.com                               Email: ecgrimm@umich.edu

                                       STATUS REPORT

       Malibu and Poropat have not agreed on joint language. The Parties met with the Court on

January 9, 2019. By Order dated January 10 (ECF Entry No. 30), the Court directed the parties to

talk and to submit a joint report about status and next steps, on or before February 6, 2019.

       On January 9, 2019, Poropat and counsel communicated by email with Malibu’s counsel,

provided information about past and present users on the Poropats’ network other than Mr. and Mrs.

Poropat, and also included a settlement proposal, tracking the discussion with the Court on 1/9/2019.

       Malibu responded on January 23, 2019, with an email of its own, clearly rejected Mr.

Poropat’s settlement proposal, and made a settlement demand at least two orders of magnitude larger

than Poropat’s proposal. Malibu, instead of making any meaningful factual disclosure in its email,


                                                              Joint Status Report, in
                                                              Malibu Media, LLC v. Doe, C.A. No.
                                                -1-           4:18 cv 02488 (S.D. Tx.).
      Case 4:18-cv-02488 Document 33 Filed in TXSD on 02/06/19 Page 2 of 3



asserted the “black box” argument once again, by claiming to have “evidence” other than the bare

allegation that was determined to be categorically insufficient in Cobbler Nevada, LLC v. Gonzales,

901 F.3d 1142, 1142, 1146 (9th Cir. 2018), while insisting that Malibu would not disclose its

phantom “evidence” until after “discovery” commences (in other words, until Malibu is handed

carte blanche to run up Poropat’s bills for nuisance purposes, whether or not Poropat downloaded

anything). On January 29, 2019, Poropat’s legal counsel sent a short email to Malibu’s counsel,

inquiring about the mechanics of submitting a joint report to the Court. Poropat did not haggle with

Malibu over price. Given Malibu’s demand, Poropat is not interested in positional bargaining

(“haggling”).1 Counsel spoke again on February 5, 2019, by telephone.

       The BATNA (best alternative to a negotiated agreement)2 of both parties is to continue with

a lawsuit – which if the case goes all the way to trial, could be very expensive for everyone. Poropat

acknowledges that Malibu has demanded far less than it would cost to defend this case successfully,

and vastly less than the large statutory damages demanded by Malibu in Malibu’s complaint.

       Then again, paying anything, from Poropat’s perspective, is too much, because Poropat

insists he is the wrong defendant, and did not download any Malibu movies, by BitTorrent or

otherwise. And Malibu has chosen to demand much more than Poropat is willing to offer.

       Poropat has filed a Motion to Dismiss (ECF Entry 31, 32), based on the Cobbler Nevada

legal standard, which we think offers the right method of proceeding in this case. Accordingly,

Poropat’s proposal for “next steps” is already on file, in writing, for the Court to consider. When


       1
        See ROGER FISHER & WILLIAM URY, GETTING TO YES: NEGOTIATING TO AGREEMENT
WITHOUT GIVING IN (2nd Edition, Penguin Books, ed. 1991) (explaining why positional
bargaining tends not to work).
       2
      See ROGER FISHER & WILLIAM URY, GETTING TO YES: NEGOTIATING TO AGREEMENT
WITHOUT GIVING IN (2nd Edition, Penguin Books, ed. 1991) (introducing concept of “BATNA”).
                                                              Joint Status Report, in
                                                              Malibu Media, LLC v. Doe, C.A. No.
                                                 -2-          4:18 cv 02488 (S.D. Tx.).
      Case 4:18-cv-02488 Document 33 Filed in TXSD on 02/06/19 Page 3 of 3



we next meet with the Court, legal counsel for each party will have a proposal for how to proceed,

as the case does not appear likely to settle through further haggling over price.

February 6, 2019                                      Respectfully submitted,

                                                         /s/ Eric C. Grimm
                                                      ERIC C. GRIMM (Tx. Bar No. 00787596)
                                                      S.D. Tex. ID No. 33793
                                                      ERIC C. GRIMM, PLLC
                                                      Attorneys for Subscriber 89133
                                                      3919 Essex Ln. Unit 210
                                                      Houston, TX 77027
                                                      Tel: (734) 717-4900
                                                      Fax: (888) 502-1291
                                                      Email: ecgrimm@umich.edu




                                                             Joint Status Report, in
                                                             Malibu Media, LLC v. Doe, C.A. No.
                                                -3-          4:18 cv 02488 (S.D. Tx.).
